Citation Nr: 1233194	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-24 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back injury with neurological symptoms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from November 1973 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for low back injury with left leg numbness.

In August 2007, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran submitted a timely notice of disagreement, but has not submitted a substantive appeal in response to the statement of the case.  The RO nonetheless completed an appeal certification worksheet in which it listed the PTSD issue.  The RO did not list the PTSD in a VA Form 8, certification of appeal, and took no other actions indicating that the issue was on appeal.  Accordingly, the Board will not consider this issue further.  38 C.F.R. § 20.200 (2011) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case is issued, a timely filed substantive appeal); cf. Ortiz v. Shinseki, 23 Vet. App. 353 (2010) (a substantive appeal is not a jurisdictional requirement and jurisdiction may vest where VA has taken actions to indicate that an issue is on appeal).

In July 2010, the Board reopened and remanded the issue of entitlement to service connection for a back injury with neurological symptoms.  The Board again remanded the case in November 2011.


FINDING OF FACT

The Veteran's lumbar spine disability was not incurred or aggravated by active duty service and did not manifest within one year of discharge from active duty.



CONCLUSION OF LAW

The criteria for service connection for a back injury with neurological symptoms are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in October 2005, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. 

The Veteran did not receive notice that met the requirements set out in Dingess until August 2006. VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The claim was readjudicated in a March 2012 supplemental statement of the case.

Significantly, neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The letter, nonetheless, told him to submit relevant evidence in his possession.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records, post-service medical records and examination reports  have been associated with the claims file. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board remanded the Veteran's claim for entitlement to service connection for a back disability initially in July 2010, in order to attempt to obtain private medical records from the Pacific Medical Center, Worker's Compensation records, records from the Social Security Administration and additional VA medical records.  In addition, the Veteran was to be provided with a VA examination to determine whether the Veteran's current back disability was related to service. 

In August 2010, the Appeals Management Center (AMC) requested the Veteran's Social Security Administration records.  That same month, the VA sent the Veteran a letter asking him to sign release forms for any private providers who had treated his back, and specifically mentioned the Pacific Medical Center.  The Veteran submitted release forms in August 2010.  The AMC sent a request to Pacific Medical Center for the Veteran's records and was informed in October 2010 that they were no longer available.  In November 2010, the AMC sent the Veteran a letter informing him that the records were unavailable.  In June and July 2011, the Veteran submitted statements that he did not apply for or receive worker's compensation. 

The Veteran was provided with a VA examination in September 2010; however, the examiner did not consider the Veteran's statements in the record concerning his in-service back injury.  In addition, the record did not include a response from Social Security Administration regarding the Veteran's records.  As such, the case was remanded again in November 2011.  Pursuant to the Board's instructions, the AMC obtained the Veteran's Social Security Administration records and obtained addendum opinions in December 2011 and March 2012.  These opinions addressed the Veteran's contentions regarding his in-service back injury and took into consideration the Social Security Administration records that had been added to the claims file.  As such, the RO/AMC has substantially complied with the Board's remand instructions.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.
Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran contends that he fell into a ditch while in service in Alaska in 1975 and that he sustained a lower back injury.

The Veteran's service treatment records do not reflect a lower back injury.  His separation Report of Medical Examination reflected a normal spine, and included a statement signed by the Veteran that he did not have any physical defects at the time of separation.

A June 1988 examination by the United States Department of Labor reflected the Veteran's complaints of back and hip pain and a date of injury of April 22, 1988.  Pain and edema was noted at L1-5.  A July 1988 letter from the Herstad Chiropractic Clinic shows that the Veteran was initially seen in May 1988, for injuries sustained on the job, and that he was being treated for cervical, thoracic and lumbar subluxation complex.  

A July 1988 VA examination report shows that the Veteran reported that he sustained a neck injury in service with subsequent persistent pain of the cervical and lumbar spine associated with left arm and leg numbness.  The Veteran reported that he fell into a ditch, injuring his neck and lumbar spine.  The impression was status post neck injury with persistent neurological impairment manifested as decreased sensation to pain and temperature in the left upper and lower extremities.  The examiner noted that the Veteran would be referred to orthopedic surgery for assessment, and x-rays would be obtained.  An August 1988 VA x-ray report revealed essentially normal alignment, with vertebral bodies, disc spaces, neural arches and apophyseal joints considered normal.  The impression was an essentially normal spine.

A July 1999 private medical record shows that the Veteran complained of neck and shoulder pain but no lower back pain.  An August 1999 claim form for supplemental insurance shows the Veteran's contentions that he injured his neck in a motor vehicle accident in August 1999.  A September 1999 shows that the Veteran had a cervical spine cord contusion as a result of his motor vehicle accident.  A January 2000 private medical record shows that the Veteran was making some progress concerning his neck and back injuries.

A September 2000 private medical record from the DeKalb Pain Center shows that the Veteran reported pain in his neck radiating into both his upper and lower extremities after a motor vehicle accident in August 1999.  The examination noted disorder of the cervical spine only.  An October 1999 private medical records shows that the Veteran reported low back pain since his motor vehicle accident in August 1999.

A March 2001 private medical record shows that the Veteran reported pain in his back that had been present for a year or two, and that he had been in a motor vehicle accident approximately a year before, and had suffered some fractured ribs and injury to his neck and back.  The examiner concluded that the Veteran had chronic low back pain following his motor vehicle accident.  

An August 2001 private medical record reflected the examiner's opinion that the Veteran was a difficult historian but that he had a history of cervical spine trauma and neuropathy after a motor vehicle accident.

The Veteran was granted Social Security Administration disability benefits in a September 2002 decision, which found that the Veteran had degenerative disc disease and noted that the Veteran had not worked since his motor vehicle accident in August 1999.  

Private medical records showing treatment from Dr. B.G.L. from June to September 2002 reflect ongoing complaints of back pain, and that epidural steroids were requested for L5-S1 disc.  The examiner also treated the Veteran for rheumatoid arthritis (RA).  The Veteran's past medical history included a motor vehicle accident in 1999, but did not list any in-service incidents. 

Private medical records showing treatment from Dr. L.H. from April to September 2002 reflect treatment for RA.

Private medical records showed treatment from July to August 2004 from Resurgens Orthopaedics that documented the Veteran's reports that he had multiple complaints of pain in all four limbs, and weakness in his legs which he related to a 1999 motor vehicle accident.  He reported a long history of back and neck pain.  A magnetic resonance imaging study (MRI) revealed a small disc protrusion at L5-S1.  These records also showed a diagnosis of left S1 radiculopathy.

VA medical records showing treatment from August 2003 to December 2003 reflect treatment for RA and degenerative disc disease in his lumbar spine.  An August 2005 VA medical record shows that the Veteran reported joint pain that started in 1975.  His problem list included RA and degenerative joint disease of the lumbar spine.  VA medical records showing treatment through 2010 reflect ongoing diagnoses of degenerative joint disease of the lumbar spine.  In January 2006, the Veteran reported that he had been having neck and back pain for 3 years.

In an August 2006 substantive appeal, the Veteran reported that he received treatment for a back injury following a skiing trip in 1974.  The Veteran submitted a letter in September 2006 which appeared to state the belief that the Veteran had back problems from carrying his pack in service and falling into a ditch.  The Veteran submitted two additional statements from female friends who allege that the Veteran has back problems, including some form of arthritis, due to the cold exposure in service.

The Veteran was afforded a VA examination in September 2010.  The Veteran reported that he was in cold weather in Alaska, and that his back began hurting and going numb radiating down his left lower extremity.  He did not seek medical attention while in the military, and he indicated that he used to go on field practicing war games in the snow with a 75 pound pack, but that he did not remember any back injury at any time in his life.  The Veteran indicated that he sought treatment in 1980 and was told that he had a bulging disc in his back and that he was provided with medications.  He also noted that his symptoms had been the same since service.  

The examiner noted that an X-ray revealed mild degenerative changes at L5-S1, with minimal degenerative changes in the upper most aspect of both sacroiliac joints, which was unrelated.  The examiner diagnosed degenerative disc disease/degenerative joint disease of the lumbar spine, with no objective evidence of radiculopathy and mild functional limitation.  The examiner found that the Veteran's lumbar spine disability was not caused by or a result of injury the Veteran reported occurring in service, because it was a neck injury and the Veteran denied any back injury at any time in his life, and because degenerative disc disease/degenerative joint disease is an age-related condition and not caused by one-time injury in service.  The examiner also diagnosed sacroiliitis that caused mild functional limitation.  The examiner noted that it was not caused by or a result of a neck injury in service, because a neck injury was not an etiology of sacroiliitis.  

In a September 2011 letter, the Veteran stated that he had in fact claimed an injury in service and that he had received medical treatment while in the military.  He also noted an error in his age in VA medical records.  Finally, the Veteran indicated that he was initially seen at American Lake VA medical center in 1988, and that he was not aware that he could seek medical services from the VA.  In addition, he noted some errors in private medical records, including a notation that he was in a motor vehicle accident in 1990, when it reality the accident occurred in 1999.  

The Veteran's claims file was returned to the VA examiner who provided the September 2010 opinion, pursuant to the Board's remand instructions, to comment on the Veteran's contentions in the record that he had an in-service injury to his lower back.  The addendum was provided in December 2011.  The examiner opined that the Veteran's low back disorder was less likely as not related to or caused by his claimed in-service injury.  The examiner noted that the Veteran's reports that he injured his back falling into a hole in service, strained his back in service while carrying heavy radio equipment, and had a post-service on the job injury to the back in 1988 were taken into account.  The examiner provided the rationale that the Veteran's degenerative disc disease/degenerative joint disease of the lumbar spine was less likely as not caused by or a result of injury to the back during a fall into a hole or strain to his back while carrying heavy radio equipment during service because the July 1988 X-ray of the Veteran's spine was essentially normal and that degenerative disc disease was not evident until 2004, 29 years after service.  In addition, the examiner concluded that while sprain or strain of the back involves the muscles and ligaments (soft tissues) of the spinal region, degenerative disc disease/degenerative joint disease is a degenerative disease involving the discs and vertebral bodies, and that one is not the cause of, or related to, the other.

The examiner also provided the opinion that the Veteran's bilateral sacroiliitis was less likely as not caused by or a result of an injury to his a back from a fall in the hole or a strain of his back while carrying heavy radio equipment during service because X-rays in July 1988 and August 2003 were negative for sacroiliitis, and sacroiliitis was not evident until November 2008, 33 years after service.  

The Veteran's claims file was returned to the VA examiner who provided the opinions regarding the Veteran's low back disability, after the Social Security Administration disability benefits records were added to the record.  In March 2012, the examiner noted that the Social Security Administration records were reviewed in rendering the opinion.  The examiner noted that the Veteran's Social Security Administration records did not show any evidence that the Veteran's lumbar spine disability was caused by or is a result of service.  

In April 2012, the Veteran submitted a letter with copies of highlighted VA treatment reports that were already of record.  The Veteran provided additional argument in support of his claim.  He questioned the authenticity of the 1988 VA examination reports, VA's interpretation of SSA records, the accuracy of his statements recorded by several clinicians, the authenticity of records of private care obtained by VA with his authorization, and the existence of certain X-ray images obtained in September 2010 and associated with the claims file.  As the copies of the evidence attached are cumulative, the Board concludes that a review by the Agency of Original Jurisdiction is not required.  See 38 C.F.R. § 20.1304 (c) (2011).  The Board will consider the arguments presented.  

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record clearly shows that the Veteran has a current diagnosis of degenerative disc disease and degenerative joint disease of the lumbar spine, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his lumbar spine disability to service.  

The Veteran reported that he began having back pain in service, after falling into a ditch.  The Veteran is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Back pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his back pain.  

The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Board finds that the Veteran's reports of in-service back pain are not credible, for the following reasons.  He has contradicted himself several times with regard to the onset of his pain and whether he received treatment in service.  At his September 2010 VA examination, the Veteran reported that he did not seek medical attention while in the military; however, in a September 2011 letter, the Veteran stated that he had in fact claimed an injury in service and that he had received medical treatment while in the military.  The Veteran's service treatment records do not reflect any in-service treatment for a back injury.  The Veteran signed a statement at the time of his separation examination that he did not have any physical defects at the time of separation.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, while the Veteran has made claims that his back pain began in service, either from cold weather exposure or from a fall into a ditch, medical records in the claims file reflect that he had a work-related injury to his back in 1988, and that he indicated that his back began at that time.  The June 1988 examination by the United States Department of Labor reflected the Veteran's complaints of back and hip pain beginning at his date of injury in April 1988.  A private chiropractor noted that the Veteran was initially seen in May 1988, for injuries sustained on the job, and that he was being treated for cervical, thoracic and lumbar subluxation complex.  

The Veteran was in a motor vehicle accident in August 1999.  An October 1999 private medical record shows that the Veteran reported low back pain since this motor vehicle accident.

It should also be noted that it was only after the Veteran's reported work-related injury in April 1988 that he filed a claim, in May 1988, for disability benefits from the VA.  While he reported to the United States Department of Labor in June 1988 that he had back and hip pain as result of a work related injury, in July 1988, he reported to a VA examiner that his pain began on active duty.   

Regarding the contentions of unauthentic or inaccurate VA and private medical and imaging reports, the Board finds no indications of impropriety, mishandling, or inaccuracies.  The records cited by the Board above clearly identify the Veteran and are not records of another veteran.  Any evidence associated with a patient other than the Veteran was not considered nor was his medication management and use a factor in this decision.  Imaging study reports also clearly identify the Veteran and correspond to the date of the associated clinical examination and evaluation.  

The evidence of record reflects that the Veteran's statements have been contradictory throughout the appeals period.  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic back disorder during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

In terms of evidence providing an etiology between the Veteran's current back condition and his time on active duty, there is no medical evidence which provides such a link.  The examiner who provided the September 2010 VA examination report and December 2011 and March 2012 addendums opined that the Veteran's back disorder was not related to anything that occurred in service.  This examiner noted the length of time between his discharge from service and the onset of his current back disability.  In addition, the examiner found that, as the Veteran's apparent in-service injury was a strain; it was unrelated to his current degenerative disc disease and degenerative joint disease of his spine.  This examiner reviewed the evidence of record, and took into consideration the Veteran's statements regarding his in-service injury.  Therefore, even if the Veteran were to be found credible in his statements, the medical evidence of record does not support a relationship between his claimed in-service injury and his current lumbar spine disorder.  As such, there is no medical evidence of a nexus between the Veteran's current disability and his active duty.  Boyer, supra.

Arthritis is a disorder for which presumptive service connection is available.  However, for the same reasons as set out about regarding service connection, there is no evidence in the claims file that the Veteran's arthritis in his back manifested to a compensable degree within one year of his discharge.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

To the extent that the lay statements by the Veteran and his friends can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the question regarding the potential relationship between his degenerative disc disease and degenerative joint disease of his lumbar spine and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Therefore, while the Veteran and his friends are competent to describe his back pain, the Board accords their statements regarding the etiology of his lumbar spine disability little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran and his friends have only offered conclusory statements regarding the relationship between his degenerative disc disease and degenerative joint disease of his lumbar spine and his military service.  In contrast, the VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the VA examiner's opinion.

As such, service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.
 

ORDER

Entitlement to service connection for a back injury with neurological symptoms is denied.

____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


